Case 2:20-cv-11099-TGB-EAS ECF No. 27, PageID.202 Filed 08/31/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


DERRICK CAIN,                                 2:20-cv-11099-TGB-EAS

                  Plaintiff,               HON. TERRENCE G. BERG
                                             HON. ELIZABETH A.
      v.                                         STAFFORD
CITY OF DETROIT, ET AL.,

                  Defendants.             ORDER ADOPTING REPORTS
                                           AND RECOMMENDATIONS
                                              (ECF NOS. 9, 10, 17)


     This   matter    is   before   the   Court   on   two   Reports    and

Recommendations from Magistrate Judge Elizabeth A. Stafford, one
dated August 10, 2021 (ECF No. 25) recommending that the Motions to
Dismiss of Defendant Jane Gillis and Defendant City of Detroit (ECF

Nos. 9, 10) be DENIED, and another dated August 11, 2021 (ECF No.
26) recommending that Defendant Magistrate Dawn White’s Motion to
Dismiss (ECF No. 17) be GRANTED.

     The Court has reviewed the Magistrate Judge’s Reports and
Recommendations. The law provides that either party may serve and file
written objections “[w]ithin fourteen days after being served with a copy”

of a report and recommendation. 28 U.S.C. § 636(b)(1). The district court
will make a “de novo determination of those portions of the report . . . to
which objection is made.” Id. Where, as here, neither party objects to

                                     1
Case 2:20-cv-11099-TGB-EAS ECF No. 27, PageID.203 Filed 08/31/21 Page 2 of 2




the report, the district court is not obligated to independently review the
record. See Thomas v. Arn, 474 U.S. 140, 149-52 (1985). The Court will

therefore accept the Magistrate’s Reports and Recommendations of
August 10, 2021 and August 11, 2021 as this Court’s findings of fact and
conclusions of law.

     Accordingly, it is hereby ORDERED that Magistrate Judge
Stafford’s Report and Recommendation of August 10, 2021 is
ACCEPTED and ADOPTED. It is FURTHER ORDERED that

Magistrate Judge Stafford’s Report and Recommendation of August 11,
2021 is ACCEPTED and ADOPTED.
     It is FURTHER ORDERED that the Motions to Dismiss of

Defendant Jane Gillis and Defendant City of Detroit (ECF Nos. 9, 10) be
DENIED.
     It is FURTHER ORDERED that Defendant Magistrate Dawn

White’s Motion to Dismiss (ECF No. 17) be GRANTED.


     SO ORDERED.

Dated: August 31, 2021     s/Terrence G. Berg
                           TERRENCE G. BERG
                           UNITED STATES DISTRICT JUDGE




                                     2
